DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see page 2, filed 01/04/22, with respect to 35 USC § 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1-14 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 2016/24046) in view of Klein et al. (US 2019/0269083) and Rouxel (WO 2020/076729).
Regarding Claim 1, Fang teaches a hydroponic plant growth system, comprising: an upwardly extending housing having a front wall (module panel 13) and a back wall (module backboard 4), the housing having a cavity extending along a housing axis between the front wall and the back wall, the cavity defining a liquid nutrient flow column (Figure 1); a plurality of growth pod ports each extending from a respective port opening at an outer surface of the front wall to the cavity along a respective growth pod port axis (planting hole 12, plant fixing basket 7), a plurality of growth pods, each growth pod comprising: a growing medium carrier having a carrier sidewall extending from a carrier proximal end to a carrier distal end along a carrier axis (Figure 1); the carrier sidewall defining an inner carrier chamber extending from a proximal end opening at the carrier proximal end towards the carrier distal end (“fixing basket is a cylinder, one end of a terminal opening cover” Paragraph [0006]); the carrier sidewall having at least one liquid nutrient aperture to the chamber between the carrier proximal and distal ends (pore 6).
Fang fails to teach each growth pod port of the plurality of growth pod ports having a respective mounting tab recess, a mounting flange having a distal flange surface and opposite front face, the distal flange surface of the mounting flange connected to the carrier proximal end; and a mounting tab secured to the distal flange surface of the mounting flange, each growth pod port sized to receive a respective growth pod of the plurality of growth pods, wherein when the respective growth pod is mounted in a respective one of the growth pod ports, the distal flange surface of the mounting flange of the respective growth pod abuts the outer surface the front wall, and the growth pod port axis of the respective growth pod extends downwardly from the respective growth pod proximal end through the respective growth pod port at an angle of between 30 degrees and 60 degrees to the growth pod port axis, and the mounting tab of the respective growth pod is secured in the mounting tab recess of the respective growth pod port.
However, Klein teaches a mounting flange (edge member 501) connected to the carrier proximal end, each growth pod port sized to receive a respective growth pod of the plurality of growth pods, wherein when the respective growth pod is mounted in a respective one of the growth pod ports, the distal flange surface of the mounting flange of the respective growth pod abuts the outer surface the front wall (“a back surface that is proximate to the front tower surface when the plant plug holder is fully inserted into the tower.” Paragraph [0005]), and the growth pod axis of the respective growth pod extends downwardly from the respective growth pod proximal end through the respective growth pod port at an angle of between 30 degrees and 60 degrees to the growth pod port axis (Paragraph [0008]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant growth system of Fang with the  mounting flange on the growth pod port in a location where the mounting flange abuts the outer surface of the front wall as taught by Klein, in order to allow the user to properly position the plant pod in the front surface so that it is in the correct position and angle, and to angle the pod port between 30 degrees and 60 degrees to the growth pod port axis in order to prevent water from leaking from the front of the plug holder.
Additionally, Rouxel teaches each growth pod port of the plurality of growth pod ports having a respective mounting tab recess (engagement portion 322; Figure 7), a mounting flange (top of container 500; Figure 5D) having a distal flange surface and opposite front face (Figure 5D), the distal flange surface of the mounting flange connected to the carrier proximal end (Figure 5D); and a mounting tab (engagement portion 530) secured to the distal flange surface of the mounting flange (Figure 5D), and the mounting tab of the respective growth pod is secured in the mounting tab recess (engagement portion 322) of the respective growth pod port (Figure 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth pod of Fang with the mounting tab and mounting tab recess of Rouxel, in order to allow the user to correctly position the pod in the pod port, and also hold the pod at the correct angle.
Regarding Claim 3, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 1.
Fang fails to teach the plant growth system wherein when each growth pod is mounted in a respective one of the growth pod ports, at least 70 percent of the carrier sidewall by length along the carrier axis extends within the liquid nutrient flow column.
However, Klein teaches the plant growth system wherein when each growth pod (plant plug holder 105) is mounted in a respective one of the growth pod ports (cut out-103), at least 70 percent of the carrier sidewall by length along the carrier axis extends within the liquid nutrient flow column (Paragraph [0066]; separation distance 109).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth pods of Fang with the growth pods extending at least 70% into the liquid nutrient flow column as taught by Klein, in order to ensure the plant pod receives the proper amount of liquid nutrients, while still allowing the plant pod to easily fit within the column.
Regarding Claim 4, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 3. Fang further teaches the plant growth system wherein the port openings (planting hole 12) of each growth pod port are coplanar (Figure 1).
Regarding Claim 5, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 4.
Fang fails to teach the hydroponic plant growth system wherein the port openings of each growth pod port are vertically aligned.
However, Klein teaches the hydroponic plant growth system wherein the port openings of each growth pod port are vertically aligned (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the openings of Fang with the port openings aligned vertically as taught by Klein, in order to allow for more equal light distribution and growing conditions for the plants, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claim 6, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 5. Fang further teaches the hydroponic plant growth system wherein a portion of the front wall (module panel 13) that extends between adjacent growth pod ports is coplanar with each of the adjacent growth pod ports (planting hole 12; Figure 1).
Regarding Claim 7, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 6. Fang further teaches the hydroponic plant growth system wherein the outer surface of the front wall (panel 13) and the plurality of growth pod ports are coplanar (Figure 1).
Regarding Claim 8, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 7. Fang further teaches the hydroponic plant growth system further comprising a liquid nutrient delivery system (sponge 5 and drip opening 10) for supplying a stream of liquid nutrients (nutrient solution 2) to the liquid nutrient flow column (vertical pipe 3).
Regarding Claim 9, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 8. Fang further teaches the hydroponic plant growth system wherein the liquid nutrient delivery system comprises: a supply conduit (drip opening 10) having an outlet proximate an upper end of the liquid nutrient flow column (Figure 1); a liquid nutrient catch basin below the liquid nutrient flow column (nutrient liquid container 14); a liquid nutrient return conduit extending between the liquid nutrient flow column and the liquid nutrient catch basin (vertical pipe 3); and a pump to move liquid nutrients from the liquid nutrient catch basin to the outlet of the supply conduit (pump 1).
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Klein, and Rouxel as applied to claim 9 above, and further in view of Moffitt et al. (US 2019/0082606).
Regarding Claim 10, Fang in view of Klein and Rouxel teach the hydroponic plant growth system of Claim 9. Fang further teaches the hydroponic plant growth system the second housing (Figure 3) having: a second housing front wall (module panel 13) and a second housing back wall (module backboard 4), the second housing having a second housing cavity extending along a second housing axis between the second housing front wall and the second housing back wall (Figure 1), the second housing cavity defining a second housing liquid nutrient flow column (vertical water pipe 3); and a second plurality of growth pod ports each extending from a respective port opening at an outer surface of the second housing front wall to the second housing cavity (Figure 3), each growth pod port sized to receive a growth pod of the plurality of growth pods (Figure 3).
Fang fails to teach the hydroponic plant growth system of claim 9, further comprising a second upwardly extending housing spaced apart from the housing.
However, Moffitt teaches the hydroponic plant growth system further comprising a second upwardly extending housing spaced apart from the housing (Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing of Fang with the second upwardly extending housing spaced apart from the housing as taught by Moffitt, in order to grow a large quantity of plants in an efficient and cost-effective manner, without crowding the plants.
Regarding Claim 14, Fang in view of Klein, Rouxel, and Moffitt teach the hydroponic plant growth system of Claim 10. Fang further teaches the hydroponic plant growth system further comprising a second liquid nutrient supply conduit (drip opening 10) for supplying a stream of liquid nutrient to the second liquid nutrient flow column (Figure 3).
Fang fails to teach the hydroponic plant growth system wherein the pump moves liquid nutrient from the liquid nutrient catch basin to the second liquid nutrient source.
However, Moffitt teaches the hydroponic plant growth system wherein the pump (614) moves liquid nutrient from the liquid nutrient catch basin to an outlet of the second liquid nutrient supply conduit (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pump of Fang with the one pump moving the liquid nutrient from the catch basin to the second liquid nutrient source as taught by Moffitt, in order to provide fluid communication within the irrigation system and redistribute nutrients and water evenly throughout the system, while saving electricity.
Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, Klein, Rouxel, and Moffitt as applied to claim 10 above, and further in view of Yeo et al. (KR 102069121).
Regarding Claim 11, Fang in view of Klein, Rouxel, and Moffitt teach the hydroponic plant growth system of Claim 10.
Fang fails to teach the hydroponic plant growth system wherein a plane defined by the front wall of the housing is nonparallel to a second plane defined by the second housing front wall.
However, Yeo teaches the hydroponic plant growth system wherein a plane defined by the front wall of the housing is nonparallel to a second plane defined by the second housing front wall (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Fang to make the front walls of the different housings nonparallel as taught be Yeo, in order to allow for maximizing the amount of light each tower of plants get, to increase the plant’s growth rate.
Regarding Claim 12, Fang in view of Klein, Rouxel, Moffitt, and Yeo teach the hydroponic plant growth system of Claim 11.
Fang fails to teach the hydroponic plant growth system wherein each growth pod port of the housing is horizontally aligned with one growth pod port of the second plurality of growth pod ports of the second housing
However, Moffitt teaches the hydroponic plant growth system wherein each growth pod port of the housing is horizontally aligned with one growth pod port of the second plurality of growth pod ports of the second housing (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing of Fang with the arrangement of Moffitt in order to allow for equal light distribution among the plants, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C); In re Japikse, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claim 13, Fang in view of Klein, Rouxel, Moffitt, and Yeo teach the hydroponic plant growth system of Claim 11.
Fang fails to teach the hydroponic plant growth system further comprising a light source intermediate the front wall of the housing and the front wall of the second housing
However, Moffitt teaches the hydroponic plant growth system further comprising a light source (650) intermediate the front wall of the housing and the front wall of the second housing (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing of Fang with the light source location of Moffitt, in order to allow for maximizing the amount of light each tower of plants gets, and increasing the plant’s growth rate
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2019/0269083) in view of Mendes et al. (WO 2017165935).
Regarding Claim 15, Klein teaches a growth pod (plant plug holders) for use in a hydroponic plant growth system, comprising: a growing medium carrier having a carrier sidewall (side members 527) extending from a carrier proximal end (front shroud 505) to a carrier distal end (rearmost end 531) along a carrier axis (Figures 5 and 6), the carrier sidewall defining an inner carrier chamber extending from a proximal end opening at the carrier proximal end towards the carrier distal end (Figures 5 and 6), the carrier sidewall having at least one liquid nutrient aperture to the chamber between the carrier proximal and distal ends (apertures 2601; Figure 26); a mounting flange (edge member 501) connected to the carrier proximal end (front shroud 505), the mounting flange having a distal flange surface that lies on a mounting plane (505; Figure 2), the mounting plane oriented at an angle of between 30 degrees and 60 degrees to the carrier axis (Figure 2).
Klein fails to teach a removable humidity dome securable to the growing medium carrier.
However, Mendes teaches a removable humidity dome securable to the growing medium carrier (micro-greenhouse 22; Figure 3)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growing medium carrier of Klein with the removable humidity dome of Mendes, in order to create a controlled environment for each individual plant, and increase the plant’s health.
Claims 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Mendes as applied to claim 15 above, and further in view of Rouxel (WO 2020/076729)
Regarding Claim 16, Klein in view of Mendes teach the hydroponic plant growth system of Claim 15. 
Klein fails to teach the growth pod, further comprising a mounting tab secured to the distal flange surface adjacent the carrier sidewall.
However, Rouxel teaches the growth pod, further comprising a mounting tab (engagement portion 530; Figure 7) secured to the distal flange surface adjacent the carrier sidewall (top of container 500; Figure 5D).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth pod of Klein with the mounting tab of Rouxel, in order to allow the user to correctly position the pod in the pod port, and also hold the pod at the correct angle.
Regarding Claim 17, Klein in view of Mendes teach the hydroponic plant growth system of Claim 16. Klein further teaches the growth pod, wherein a transverse width of the inner carrier chamber tapers along the carrier axis toward the carrier distal end (Figure 4).
Regarding Claim 18, Klein in view of Mendes teach the hydroponic plant growth system of Claim 17. Klein further teaches the growth pod, wherein each liquid nutrient aperture of the at least one liquid nutrient aperture is oblong in shape and extends from the carrier distal end toward the carrier proximal end (elongated aperture 537; “series of drainage apertures” Paragraph [0074]).
Regarding Claim 19, Klein in view of Mendes teach the hydroponic plant growth system of Claim 18. Klein further teaches the growth pod of claim 18, wherein each liquid nutrient aperture (elongated aperture 537) of the at least one liquid nutrient aperture has a length that is at least 40% of an average length of the growing medium carrier measured along the carrier axis (Figure 10).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klein and Mendes as applied to claim 15 above, and further in view of North (US 5505020)
Regarding Claim 20, Klein and Mendes teach the growth pod of Claim 15.
Klein fails to teach the growth pod, wherein each of the removable humidity dome and the growing medium carrier are threaded to facilitate securement of the removable humidity dome to the growing medium carrier.
However, North teaches a growth pod (greenhouse 10), wherein each of the removable humidity dome (port 60) and the growing medium carrier are threaded to facilitate securement of the removable humidity dome to the growing medium carrier (“access port 60 is in threaded engagement with the greenhouse 10” Col. 4 lines 59-60).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the growth pod of Klein and humidity dome of Mendes with the threads as taught by North, in order to be able to easily remove the dome without damaging the plant, and keep a sealed environment when the dome is threaded on.

Response to Arguments
Applicant’s arguments with respect to claims 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added references of Mendes et al. (WO 2017165935) and North (US 5505020) teach the hydroponic plant growth system with a removable humidity dome secured to a growing medium carrier, that are both threaded. These teachings as applied above overcome the applicant’s amendments, as well as arguments stating previous teachings were non-analogous art.
Applicant’s arguments with respect to claims 1-14 and  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added reference of Rouxel (WO 2020/076729) teaches the mounting tab on the distal flange surface of the mounting flange. These teachings as applied above overcome the applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642